If the Labor Law, so called, is properly construed in the prevailing opinion it may be that the conclusion reached is justifiable. If the wages provided for by the statute to be paid laborers has reference only to those who are in the prime of life, and in the full possession of their physical powers, then its effect may be to exclude from employment and the means of earning a livelihood, laborers who have passed the prime of life, and have suffered a partial impairment of their physical powers, and thus create a class *Page 42 
distinction which is not only objectionable but vicious. I, however, do not think that the statute should receive such a construction. It first fixes the number of hours that shall be deemed a legal day's work, and then provides that "The wages to be paid for a legal day's work as hereinbefore defined to allclasses of such laborers, workmen or mechanics upon all such public works, or upon any material to be used, or in connection therewith, shall not be less than the prevailing rate for a day's work in the same trade or occupation in the locality within the state where such public work on, about or in connection with which such labor is performed in its final or completed form, is to be situated, erected or used." It will be observed that the statute expressly relates to "all classes" of laborers. This includes the old and the young, as well as the middle aged and those in the full possession of their powers. But it is claimed that they all must be paid the same wages per day, and that this will operate to exclude from employment all those who have passed their prime and who are unable to perform as much labor as those who are strong and vigorous; but such does not appear to me to be the meaning of the statute. It does not provide that each laborer shall be paid the same wages. It is that they shall be paid the "prevailing rate." What is the "prevailing rate?" The Century Dictionary defines the word "prevailing" as "prevalent; current; general; common." It is the prevailing, current, general or common rate. In other words, it is the market rate or that which the services are fairly and reasonably worth. Each laborer must, therefore, be paid what his services are worth in the market in that locality. If he is in the prime of life, in the full vigor of his manhood and able to perform a large day's work he is entitled to receive the full value thereof. If he has passed his prime and vigor and consequently cannot earn so much he is still entitled to receive the value of such services as he is able to perform. If the prevailing or the market rate means the reasonable value, it, in the absence of a contract expressly fixing the rate, is just the amount which a court of law would award as damages in an *Page 43 
action to recover pay for services rendered, and to this extent the provision is but the re-enactment of a part of the common law. Under this construction of the statute there is nothing in its provisions that is objectionable or harmful. It merely gives to the laborer that which he earns and nothing more. It is only what justice and good morals demand. It renders to the servant that which is properly his, and does not deprive the state or any of its municipal governments of any money or property belonging to it. It may be that the statute was intended to prohibit the making of contracts fixing the rate of wages at a less sum than that which the labor was fairly and reasonably worth, but I know of no provision of the Constitution, either Federal or State, which prohibits the legislature, in sustaining a just public policy, from enacting that the state or the municipal governments thereof, or persons contracting therewith for the performance of public work, shall not, through contract or otherwise, take advantage of the necessities of the poor and laboring classes and compel them to take employment for wages less than their services are fairly and reasonably worth in the locality.
The statute under consideration contains a clause requiring persons making contracts for the doing of public work to insert in the contract a provision requiring the payment of laborers at the prevailing rate. Possibly the legislature cannot accomplish through indirection that which it is prohibited from doing directly; but if I am correct in my view, the legislature may, as part of its public policy, by a direct provision, require the payment in full of the value of the services rendered to the state or a division thereof, or upon any of the public works therein. This view of the statute is an answer to the contention that it authorizes the appropriation of the money or property of a city government to other than city purposes. The laborer who performs work for a city government or upon a contract upon public works of the city is entitled to receive the value of his services rendered, and so long as the city is not required to pay him a greater sum the payment is for a city purpose, and such payment is not an *Page 44 
appropriation for any other purpose. I favor a reversal of the order of the Appellate Division.
BARTLETT and VANN, JJ., concur with O'BRIEN and LANDON, JJ., O'BRIEN, J., also concurring with LANDON, J., for affirmance, and MARTIN, J., concurs with O'BRIEN, J.; PARKER, Ch. J., and HAIGHT, J., read dissenting opinions.
Order affirmed.